Exhibit 10.70

Execution Copy

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT A CONFIDENTIAL
PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION: [****].

TWENTY-THIRD AMENDMENT TO AMENDED AND RESTATED

INTERACTIVE MARKETING AGREEMENT

This Twenty-Third Amendment to Amended and Restated Interactive Marketing
Agreement (“Twenty-Third Amendment”) is entered into by and between AOL INC., a
Delaware corporation (successor in interest to AOL LLC), with its principal
place of business at 770 Broadway, New York, NY 10003 (“AOL”), and GOOGLE INC.,
a Delaware corporation (successor-in-interest to Google Inc., a California
corporation) with offices at 1600 Amphitheatre Parkway, Mountain View, CA 94043
(“Google”), effective as of December 4, 2009 (the “Twenty-Third Amendment
Effective Date”). AOL and Google may be referred to individually as a “Party”
and collectively as the “Parties”.

INTRODUCTION

The Parties hereto wish to further amend that certain Amended and Restated
Interactive Marketing Agreement effective as of October 1, 2003 (the “IMA”), as
amended previously by that certain First Amendment to the Amended and Restated
Interactive Marketing Agreement effective as of December 15, 2003 (the “First
Amendment”), that Second Amendment to Amended and Restated Interactive Marketing
Agreement effective as of March 30, 2004 (the “Second Amendment”), that Third
Amendment to Amended and Restated Interactive Marketing Agreement effective as
of April 7, 2004 (the “Third Amendment”), that Fourth Amendment to Amended and
Restated Interactive Marketing Agreement effective as of June 1, 2004 (the
“Fourth Amendment”), that Fifth Amendment to Amended and Restated Interactive
Marketing Agreement effective as of June 14, 2004 (the “Fifth Amendment”), that
Sixth Amendment to Amended and Restated Interactive Marketing Agreement
effective as of December 17, 2004 (the “Sixth Amendment”), that Seventh
Amendment to Amended and Restated Interactive Marketing Agreement effective as
of March 28, 2005 (the “Seventh Amendment”), that Eighth Amendment to Amended
and Restated Interactive Marketing Agreement effective as of April 28, 2005 (the
“Eighth Amendment”), that Ninth Amendment to Amended and Restated Interactive
Marketing Agreement effective as of December 15, 2005 (the “Ninth Amendment”),
that Tenth Amendment to Amended and Restated Interactive Marketing Agreement
effective as of March 24, 2006 (the “Tenth Amendment”), that Eleventh Amendment
to Amended and Restated Interactive Marketing Agreement effective as of
September 28, 2006 (the “Eleventh Amendment”), that Twelfth Amendment to Amended
and Restated Interactive Marketing Agreement effective as of December 15, 2006
(the “Twelfth Amendment”), that Thirteenth Amendment to Amended and Restated
Interactive Marketing Agreement effective as of January 12, 2007 (the
“Thirteenth Amendment”), that Fourteenth Amendment to Amended and Restated
Interactive Marketing Agreement effective as of February 16, 2007 (the
“Fourteenth Amendment”), that Fifteenth Amendment to Amended and Restated
Interactive Marketing Agreement effective as of March 2, 2007 (the “Fifteenth
Amendment”), that Sixteenth Amendment to Amended and Restated Interactive
Marketing Agreement effective as of September 24, 2007 (the “Sixteenth
Amendment”), that Seventeenth Amendment to Amended and Restated Interactive
Marketing Agreement effective as of February 29, 2008 (the “Seventeenth
Amendment”), that Eighteenth Amendment to Amended and Restated Interactive
Marketing Agreement effective as of March 31, 2008 (the “Eighteenth Amendment’),
that Nineteenth Amendment to Amended and Restated Interactive Marketing
Agreement effective as of April 30, 2008 (the “Nineteenth Amendment”), that
Twentieth Amendment

 

GOOGLE & AOL CONFIDENTIAL

   1    23rd Amendment Draft 12.08.09 v2



--------------------------------------------------------------------------------

Execution Copy

 

to Amended and Restated Interactive Marketing Agreement effective as of
October 1, 2008 (the “Twentieth Amendment”), that Twenty-First Amendment to
Amended and Restated Interactive Marketing Agreement effective as of November 1,
2008 (the “Twenty-First Amendment”), that Twenty-Second Amendment to Amended and
Restated Interactive Marketing Agreement effective as of March 13, 2009 (the
“Twenty-Second Amendment”), and that Addendum One to the Second Amendment to
Amended and Restated Interactive Marketing Agreement dated October 5, 2004
(“Addendum One”) (the IMA and such amendments and addendum, collectively the
“Existing Agreement” and the Existing Agreement together with this Twenty-Third
Amendment, the “Agreement”). Capitalized terms not defined in this Twenty-Third
Amendment shall have the meanings set forth in the Existing Agreement.

AGREEMENT

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby amend the Existing Agreement as follows:

A. Definitions. Solely for purposes of this Twenty-Third Amendment, the
capitalized terms below shall have the following meaning:

CNN means CNN Interactive Group, Inc.

CNN Interim Properties means www.cnn.com.

Interim Period means the period of time beginning on the Spin-Off Date and
ending on [****].

Interim Properties means the CNN Interim Properties and the TII Interim
Properties.

Spin-Off means a spinoff, split-off or other distribution of all or part of the
equity interests of AOL to public shareholders.

Spin-Off Date means the effective date of the Spin-Off which, as of the
Twenty-Third Amendment Effective Date, AOL expects to be December 10, 2009.

TII means Time Inc.

TII Interim Properties means the following websites of TII: SI.com, People.com,
Time.com, CNNMoney.com, InStyle.com, EW.com, Golf.com, CookingLight.com,
SouthernLiving.com and CottageLiving.com.

B. Assignment of the Agreement to AOL Inc. AOL LLC, a Delaware limited liability
company (formerly known as America Online, Inc.), with its principal place of
business at 770 Broadway, New York, NY 10003 (“AOL LLC”), was the contracting
party to the Existing Agreement. In connection with the Spin-Off, AOL represents
and warrants that the Agreement in its entirety was assigned to AOL and AOL will
assume all of the rights, duties, obligations, liabilities and commitments of
AOL LLC arising under the Agreement as of the Twenty-Third Amendment Effective
Date (the “Assignment”). Notwithstanding anything to the contrary in the
Agreement, Google hereby consents to the Assignment. Accordingly, (i) AOL shall
be the contracting Party to the Agreement and all terms and conditions of the
Agreement shall be fully binding on AOL as of the Twenty-Third Amendment
Effective Date, and (ii) notwithstanding the Spin-Off, AOL has instructed
Google, and Google hereby agrees, to continue paying any and all payments owed
by Google arising under the Agreement in the same manner and to the same bank
account as payments that were made by Google under the Existing Agreement fox
the month of

 

GOOGLE & AOL CONFIDENTIAL

  2   23rd Amendment Draft 12.08.09 v2



--------------------------------------------------------------------------------

Execution Copy

 

November 2009, including any and all payment owed by Google arising from Interim
Properties and www.TMZ.com under the Agreement, provided that the duration of
payment to Interim Properties and www.TMZ.com shall be subject to Section C.4
and Section D below, respectively.

C. CNN and TII.

1. The Parties acknowledge a proposed Spin-Off of AOL from its parent
corporation Time Warner Inc. under which AOL will become an independent,
publicly-traded company. In accordance with the Agreement, each entity that is
an Affiliate of AOL under the Agreement as a result of Time Warner Inc.’s
ownership and/or control of AOL (“AOL Affiliates Through Time Warner”) shall
cease to be an Affiliate of AOL under the Agreement (including, without
limitation, CNN and TII) as of the Spin-Off Date. Accordingly, all AOL
Affiliates through Time Warner shall be removed from the Agreement and shall
cease to receive Google Sponsored Advertising Service and/or the Content
Targeted Advertising Service, as applicable, as of the Spin-Off Date.
Notwithstanding the foregoing and anything else contrary in the Existing
Agreement and solely in light of the Spin-Off, Google hereby agrees to permit
Interim Properties to remain a part of the Agreement until the end of the
Interim Period and therefore, continue to receive Google Sponsored Advertising
Service through AOL during the Interim Period, subject to the terms and
conditions of the Agreement. Google shall not be responsible, or held liable,
for not providing the Google Sponsored Advertising Service to Interim Properties
as of the end of the Interim Period. For the sake of clarity, the Content
Targeted Advertising Service to the extent such service is provided on Interim
Properties under the Agreement, if any, shall terminate as of the Spin-Off Date.

2. Notice of Spin-Off. AOL shall notify Google (including notification via email
to the partner manager at Google) of the Spin-Off Date prior to, or immediately
after (but no later than within eight (8) hours of) the occurrence of, the
Spin-Off.

3. AOL hereby agrees that:

(a) Interim Properties, CNN and TII shall not acquire any rights in any
intellectual property rights of Google (including, but not limited to, Google
Marks and Google Sponsored Advertising Service); and

(b) AOL shall be solely responsible and liable for: (i) the access to and the
use of the Google Sponsored Advertising Service (including, but not limited to,
Google Advertising Results) by each Interim Property, CNN and/or TII and
(ii) any and all access, use, acts or omissions of CNN and/or TII in connection
with Interim Properties to the same extent as if AOL itself had engaged in such
access, use, acts or omissions.

[****]

5. Representations and Warranties. AOL represents and warrants to Google that
(i) AOL has entered into a written agreement with CNN and TII, respectively,
pursuant to which Google Sponsored Advertising Service and Google Advertising
Results are provided on Interim Properties by AOL; (ii) AOL has and will
maintain throughout the Interim Period all rights, authorizations and licenses
that are required with respect to Interim Properties to provide the Google
Sponsored Advertising Service and Google Advertising Results on Interim
Properties; (iii) CNN and TII have executed written agreements with AOL,
respectively, which designates AOL (not CNN and/or TII) as the party that will
receive from Google any and all payments arising from Google Sponsored
Advertising Service on Interim Properties, including during the Interim Period;
and (iv) AOL has and will maintain full control over the implementation of the
Google Sponsored Advertising Service and the display of Google Advertising
Results on Interim Properties and AOL will not disclose, and will block access
to, Confidential Information of Google to CNN and TII, unless otherwise agreed
to by Google.

 

GOOGLE & AOL CONFIDENTIAL   3   23rd Amendment Draft 12.08.09 v2



--------------------------------------------------------------------------------

Execution Copy

 

D. TMZ Productions, Inc. The site located at www.TMZ.com, which has been
produced as a joint venture between AOL LLC and Telepictures Productions Inc.
(but for which no separate legal entity has been created) shall cease to be an
Affiliate of AOL as of the Spin-Off Date. Accordingly, www.TMZ.com shall be
removed from the Agreement and the Google Sponsored Advertising Service
implemented on www.TMZ.com under the Agreement shall terminate as of the
Spin-Off Date. [****]

E. Indemnity. Notwithstanding anything to the contrary in the Existing
Agreement, in addition to Section 10.3 (Indemnity) of Exhibit E of the Existing
Agreement, AOL shall defend, indemnify, save and hold harmless Google and its
Affiliates, direct or indirect parent companies of Google or such Affiliates,
and their respective officers, directors, agents and employees from any and all
third party claims based upon, or otherwise arising out of: (i) breach of this
Twenty-Third Amendment by AOL, Interim Properties, CNN and/or TII, and/or
(ii) Google’s payment of any amount arising under the Agreement (including
payment arising from Interim Properties and www.TMZ.com under the Agreement) to
AOL in the manner specified in Section B above.

F. Order of Precedence. This Twenty-Third Amendment is supplementary to and
modifies the Existing Agreement. The terms of this Twenty-Third Amendment
supersede provisions in the Existing Agreement only to the extent that the terms
of this Twenty-Third Amendment and the Existing Agreement expressly conflict.
However, nothing in this Twenty-Third Amendment shall be interpreted as
invalidating the Existing Agreement, and provisions of the Existing Agreement
shall continue to govern relations between the Parties insofar as they do not
expressly conflict with this Twenty-Third Amendment. Furthermore, for the
avoidance of doubt, any amendments or other changes made to any terms of the
Existing Agreement under this Twenty-Third Amendment shall be interpreted to
have full force and effect on any other relevant provisions of the Existing
Agreement (including, but not limited to, Definitions, Exhibits, and Schedules
related thereto), which reference or rely on such amended or changed terms.

G. Entire Agreement. This Agreement constitutes the entire agreement with
respect to the subject matter hereof. The Agreement supersedes any other prior
or collateral agreements, whether oral or written, with respect to the subject
matter hereof.

H. Counterparts; Facsimile. This Twenty-Third Amendment may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. This Twenty-Third Amendment
may be executed by facsimile.

[Remainder of this page intentionally left blank; Signature page follows.]

 

GOOGLE & AOL CONFIDENTIAL   4   23rd Amendment Draft 12.08.09 v2



--------------------------------------------------------------------------------

Execution Copy

 

IN WITNESS WHEREOF, the Parties have executed this Twenty-Third Amendment to the
Existing Agreement.

 

AOL INC.

    GOOGLE INC.

By:

 

/s/ Steven Quan

    By:  

/s/ Nikesh Arora

Name:

 

Steven Quan

    Name:  

Nikesh Arora

Title:

 

VP, Business Development

    Title:  

President, Global Sales and

       

Business Development

       

Google Inc.

Date:

 

12/9/09

    Date:  

2009.12.09

        20:18:29         -08’00’

LOGO [g34032g91e20.jpg]

 

GOOGLE & AOL CONFIDENTIAL   5   23rd Amendment Draft 12.08.09 v2